DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the second channel transmitter inductive loop" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. This is being treated as “a second channel transmitter loop”.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtake, et al. (US Patent No. 5,594,680) in view of Ohta, et al. (US Patent No. 5,084,797).

Regarding claim 1, Ohtake discloses a multi-channel inductively coupled digital isolator (fig. 1, column 8, lines 57-65 and column 9, lines 35-38 – each set of matched TX and RX coils, 1-X and 2-X in fig. 1 is an inductively coupled channel that performs isolation) comprising: 

a. a transmitter inductive loop (fig. 12, element 1-n attached to transmitter 5, see column 15, line 54 to column 16, line 18;)

b. a receiver inductive loop inductively coupled to the transmitter inductive loop (fig. 12, element 2a-n is inductively coupled to fig. 12, element 1-n attached to transmitter 5 via the crosstalk element B/81 and used for crosstalk cancellation see column 15, line 54 to column 16, line 18)

c. wherein the transmitter inductive loop and the receiver inductive loop are located adjacent each other. (fig. 12, element 2a-n is adjacent to the transmitter inductive loop/element 1-n attached to transmitter 5 to pick up the signal from it via the magnetic field of element B/81 to allow for crosstalk interference cancellation of the crosstalk B’/element 82 from the transmitter picked up at the received 2-(n-1), see column 15, line 54 to column 16, line 18].)

Ohtake fails to disclose the receiver inductive loop includes a portion of the loop inside the transmitter inductive loop (i.e. loop 1-c in fig. 12 of Ohtake is used to couple the transmitter and the receiver for noise cancellation, but the loop 1-c is adjacent to interfering transmitter loop 1-n, but not inside of it). In the same field of endeavor, Kung discloses a known technique for performing inductive coupling of a transmitting and receiving inductive loops before the effective filing date of the invention comprising using a receiving loop partly inside a transmitting loop on a single plane [i.e. coplaner]. (Kung Kung are for direct transmission [paragraphs 0054-0055] and not interference cancellation, as Kung relates to a single transmitter system without a need to perform cancellation of transmission from another transmitter, but Kung still teaches the basic idea of the use of inductive coupling using nested loops and it is this concept that is incorporated in the combination made). Therefore, since Kung teaches the use of inductive coupling using coplanar nesting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the coplanar nested loop coupling of Kung to the system of Ohtake by coupling the transmitter and receiver inductive loops through nesting on a single plane [i.e. in a co-planar fashion] to produce the predicable result of the portion of the receive inductive loop of Ohtake used for noise cancellation being inside the transmitter inductive loop and aligned in a plane to allow a large flux to be captured by co-planer nesting for good coupling. 
Regarding claim 2, Ohtake as modified by Kung discloses the transmitter inductive loop and the receiver inductive loop are generally coplanar (see claim 1, supra).
Regarding claim 3, Ohtake discloses the transmitter inductive loop includes a plurality of turns of a conductor. (Fig. 12, element 1-n shows multiple turns).
Regarding claim 4, Ohtake discloses the receiver inductive loop includes a first portion having a plurality of turns of a conductor.  (Fig. 12, element 2-(n-1) shows multiple turns) and a second portion forming the portion of the loop adjacent to the respective transmitter inductive loop has at least one turn of a conductor (fig. 12, element 2a-n has one loop).
Regarding claim 5, Othake discloses a ratio of sizes of the first portion and second portion of the receiver inductive loop is substantially 
    PNG
    media_image1.png
    47
    78
    media_image1.png
    Greyscale
 where Y is the transmitter inductive loop, where B is magnetic flux density, where A is area, where X2 is the first portion, and where X1 is the second portion. (Othake discloses that the number of turns of the auxiliary coils [i.e. the “size”/portion of the loop adjacent to the transmitter inductive loop] are set such that the induced voltage from the magnetic flux at the auxiliary coils is equal to the induced voltage from the magnetic flux in the remainder of the receiver inductive loop [see Othake, column 16, lines 1-18 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82, by the action of the magnetic flux B81 and the leakage magnetic flux B'82 and connected to the neighboring coils 2-(n-1) and 2-(n+1) so as to negate the crosstalk induced voltage (to reverse the phase).”]. Since the induced voltage is proportional to the magnetic flux intensity multiplied by the area it acts over in accordance with Faraday’s and Gauss’s laws, if the induced voltages are equal but opposite (so as to cancel out) in the first portion and the second portion of the receiver inductive loop, than the area of each multiplied the magnetic flux density must be the same, such that B-Y*AX1=BY*AX2, which yields 
    PNG
    media_image1.png
    47
    78
    media_image1.png
    Greyscale
 by algebraic manipulation).
Regarding claim 6, Ohtake discloses a Q of the receiver inductive loop with the portion of the loop adjacent to the transmitter inductive loop is substantially the same as a receiver inductive loop without the portion of the loop adjacent to the second channel transmitter inductive loop (Othake discloses that the number of turns of the auxiliary coils [i.e. the portion of the loop adjacent to the transmitter inductive loop] are set such that the voltage generated [i.e. the total electric charge induced inside the surface of the coil, Q per Gauss’s law]  matches the voltage generated as crosstalk on the Othake, column 16, lines 1-18 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82, by the action of the magnetic flux B81 and the leakage magnetic flux B'82 and connected to the neighboring coils 2-(n-1) and 2-(n+1) so as to negate the crosstalk induced voltage (to reverse the phase).”])
Ohtake as modified by Otha in the independent claim disclose the adjacent receiver inductive loop is the portion of the receiver inductive loop inside the transmitter (see the combination of Ohtake as modified by Kung in the independent claim, supra, the adjacent receiver loop is modified to be inside, as opposed to adjacent to the transmitter inductive loop). 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,855,333 (“333”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1:

Claim 1
Claim 1 of 333

A multi-channel inductively coupled digital isolator comprising
a transmitter inductive loop
a first channel and …. including a transmitter inductive loop
a receiver inductive loop inductively coupled to the transmitter inductive loop
a second channel including… a receiver inductive loop inductively coupled to the transmitter inductive loop
wherein the transmitter inductive loop and the receiver inductive loop are located adjacent each other, and wherein the receiver inductive loop includes a portion of the loop inside the transmitter inductive loop
wherein the second channel receiver inductive loop…is located adjacent the first channel receiver inductive loop, wherein the second channel receiver inductive loop includes a portion of the loop inside the first channel transmitter inductive loop;


Regarding claim 2, claim 3 of 333 discloses all elements. (keeping the mapping of the transmitter loop to the first channel inductive loop and the receiver inductive loop to the second channel receiver inductive loop).
Regarding claim 3, claim 4 of 333 discloses all elements. (keeping the mapping of the transmitter loop to the first channel inductive loop and the receiver inductive loop to the second channel receiver inductive loop).
Regarding claim 4, claim 5 of 333 discloses all elements. (keeping the mapping of the transmitter loop to the first channel inductive loop and the receiver inductive loop to the second channel receiver inductive loop).
Regarding claim 5, claim 6 of 333 discloses all elements. (keeping the mapping of the transmitter loop to the first channel inductive loop and the receiver inductive loop to the second channel receiver inductive loop).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,333 as applied to claim 1 and further in view of Ohtake, et al. (US Patent No. 5,594,680) and Ohta, et al. (US Patent No. 5,084,797).

Regarding claim 6, claim 6 of 333 fails to disclose a Q of the receiver inductive loop with the portion of the loop adjacent to the transmitter inductive loop is substantially the same as a receiver inductive loop without the portion of the loop adjacent to the second channel transmitter inductive loop. In the same field of endeavor, Othake discloses disclose a Q of the receiver inductive loop with the portion of the loop adjacent to the transmitter inductive loop is substantially the same as a receiver inductive loop without the portion of the loop adjacent to the second channel transmitter inductive loop (Othake discloses that the number of turns of the auxiliary coils [i.e. the portion of the loop adjacent to the transmitter inductive loop] are set such that the voltage generated [i.e. the total electric charge induced inside the surface of the coil, Q per Gauss’s law]  matches the voltage generated as crosstalk on the portion of the receiver inductive loop that is not adjacent to the transmitter inductive loop [fig. 12, element 2-(n-1) is not adjacent to 1-2 and is the non adjacent portion of the receive loop] to cancel it out [see Othake, column 16, lines 1-18 – “The aforementioned auxiliary coils are set to the number of turns so as to generate a voltage equal to the crosstalk induced voltage to the neighboring coils, which is generated by the action of the leakage magnetic flux B'82, by the action of the magnetic flux B81 and the leakage magnetic flux B'82 and connected to the neighboring coils 2-(n-1) and 2-(n+1) so as to negate the crosstalk induced voltage (to reverse the phase).”]
Othake fails to disclose the adjacent receiver inductive loop is the portion of the receiver inductive loop inside the transmitter. In the same field of endeavor, Kung discloses the adjacent receiver inductive loop is the portion of the receiver inductive loop inside the transmitter[i.e. coplaner]. (Kung discloses that a transmitter and receiver in a magnetically coupled communication link may be coupled using a receive loop partially inside of a transmitter loop and the loops are co-planer in orientation [paragraph 0025 – the transmit loop may surround the receive loop and a number of windings may be used; see also fig. 2b, the receive loop, 236, is mostly inside the transmit loop, 208 and paragraph 0054-0055]. Note that the transmit and receive loops in Kung are for direct transmission [paragraphs 0054-0055] and not interference cancellation, as Kung relates to a single transmitter system without a need to perform cancellation of transmission from another transmitter, but Kung still teaches the basic idea of the use of inductive coupling using nested loops and it is this concept that is incorporated in the combination made). Therefore, since Kung teaches the use of inductive coupling using coplanar nesting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the coplanar nested loop coupling of Kung to the system of 333 as modified by Ohtake by coupling the transmitter and receiver inductive loops through nesting on a single plane [i.e. in a co-planar fashion] to produce the predicable result of the portion of the receive inductive loop of 333 as modified by Ohtake used for noise cancellation being inside the transmitter inductive loop and aligned in a plane to allow a large flux to be captured by co-planer nesting for good coupling. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466